 634313 NLRB No. 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1See Parkview Gardens, 166 NLRB 697 (1967); Imperial HouseCondominium, 279 NLRB 1225 (1986), affd. 831 F.2d 999 (11thCir. 1987). The Board has traditionally aggregated the gross reve-
nues derived from all residential buildings managed by an employer
in determining whether the employer satisfied the Board's discre-
tionary standard. See, e.g., Mandel Management Co., 229 NLRB1121 (1977).2The Board's advisory opinion proceedings under Sec. 102.98(a)are designed primarily to determine whether an employer's oper-
ations meet the Board's ``commerce'' standards for asserting juris-
diction. Accordingly, the instant Advisory Opinion is not intended
to express any view whether the Board would certify the Union as
representative of the petitioned-for unit under Sec. 9(c) of the Act.
See generally Sec. 101.40 of the Board's Rules.H.S.C. Management Corp., Petitioner and Local32E, Service Employees International Union,
AFL±CIO. Case AO±310February 7, 1994ADVISORY OPINIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
TRUESDALEPursuant to Sections 102.98(a) and 102.99 of theNational Labor Relations Board's Rules and Regula-
tions, on November 16, 1993, H.S.C. Management
Corp. (the Employer) filed a Petition for Advisory
Opinion as to whether the Board would assert jurisdic-
tion over its operations. In pertinent part, the petition
alleges as follows:1. A proceeding, Case No. SE-58574, is currentlypending before the New York State Employment Rela-
tions Board (SERB) in which the Union is seeking cer-
tification of certain employees employed by the Em-
ployer at 1140±1150 Anderson Avenue, Bronx, New
York.2. The Employer is in business as the managingagent for various residential apartment buildings and
mixed residential commercial buildings located
throughout the New York City boroughs.3. During the calendar year 1992, the Employer hadgross revenues of $1 million in rent from tenants of
residential rental apartment buildings it managed, and
purchased fuel oil, building materials, and other goods
and materials valued in excess of $50,000 directly
from outside the State of New York.4. The Employer is unaware whether the Union ad-mits or denies the aforesaid commerce data and SERB
has not made any findings with respect thereto.5. There are no representation or unfair labor prac-tice proceedings involving the Employer pending be-
fore the Board.Although all parties were served with a copy of thePetition for Advisory Opinion, no response was filed.Having duly considered the matter, the Board is ofthe opinion that it would assert jurisdiction over the
Employer. The Board has established a $500,000 dis-
cretionary standard for asserting jurisdiction over resi-
dential apartment buildings.1As the Employer allegesthat the total annual income from residential premises
it manages and controls exceeds $1 million, assuming
the Employer is a single employer with respect to
those premises, it is clear that the Employer satisfies
the Board's discretionary standard. As the Employer
further alleges that its annual out-of-state oil, building
materials, and other goods and materials purchases ex-
ceed $50,000, the Employer also clearly satisfies the
Board's statutory standard for asserting jurisdiction.Accordingly, the parties are advised that, based onthe foregoing allegations and assumptions, the Boardwould assert jurisdiction over the Employer.2